Citation Nr: 1032650	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  01-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis, 
L4-L5, disc herniation, and L3 radiculopathy, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased rating for sarcoidosis with 
pulmonary fibrosis and hilar adenopathy, currently evaluated as 
30 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 and a September 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the Veteran's claim for 
an increased rating for traumatic arthritis, L4-L5, disc 
herniation, and L3 radiculopathy, and for sarcoidosis with 
pulmonary fibrosis and hilar adenopathy, respectively.  A 
February 2006 rating decision granted service connection and 
assigned separate 10 percent disability evaluations for 
radiculopathy of the left and right lower extremities.

The Veteran appeared and testified before the undersigned at a 
videoconference hearing at the RO in April 2004.  A transcript is 
of record.

The Veteran was granted a total rating based on individual 
unemployability (TDIU), effective June 28, 2005.

In September 2004 and September 2008, the Board remanded this 
matter for further evidentiary and procedural development, to 
include obtaining Social Security Administration documents and to 
schedule the Veteran for VA examinations.

In a January 2010 rating decision, the agency of original 
jurisdiction increased the rating for sarcoidosis with pulmonary 
fibrosis and hilar adenopathy from noncompensable to 30 percent, 
effective May 22, 2007, when the RO stated medical evidence first 
showed the Veteran was taking Prednisone continuously for the 
treatment of sarcoidosis.

The issues of entitlement to an increased disability evaluation 
for traumatic arthritis, L4-L5, disc herniation, and L3 
radiculopathy, currently evaluated as 40 percent disabling, and 
entitlement to initial separate evaluations in excess of 10 
percent for radiculopathy of the right and left lower 
extremities, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 19, 2004, the Veteran's 
sarcoidosis with pulmonary fibrosis and hilar adenopathy was 
asymptomatic.

2.  For the period beginning November 19, 2004, the Veteran's 
sarcoidosis with pulmonary fibrosis and hilar adenopathy has 
manifested by pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sarcoidosis with 
pulmonary fibrosis and hilar adenopathy prior to November 19, 
2004 have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, 
Diagnostic Code 6846 (2009).

2.  Resolving all doubt in favor of the Veteran, the criteria for 
a rating of 60 percent, but not more, for sarcoidosis with 
pulmonary fibrosis and hilar adenopathy have been met since 
November 19, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.97, Diagnostic Code 6846.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to provide 
Veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claims, under the VCAA, VA 
must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide; (3) that the Veteran is expected to 
provide; and (4) must request that the Veteran provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the Veteran that, to substantiate 
such a claim: (1) the Veteran must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life; (2) if the diagnostic 
code under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life (such as 
a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran; (3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements of the Court's decision were not disturbed by the 
Federal Circuit.  

VA provided VCAA required notice regarding his increased rating 
claims, in correspondence sent to the Veteran in May 2001, 
October 2004, August 2005, October 2008, and July 2009.  These 
letters told the Veteran that he could substantiate the claims 
with evidence that the disability had worsened, notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his increased rating claims, and 
identified his duties in obtaining information and evidence to 
substantiate his claims.  

The October 2008 letter further provided notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the claimed disabilities under consideration, in 
accordance with Dingess.  The letter told him that he could 
substantiate the claims with evidence of the impact of his 
disabilities on employment, provided examples of evidence that 
could substantiate the claims, and provided all elements of the 
notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a Veteran submit any evidence in his or her possession that 
might substantiate the claims. 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The Veteran, nonetheless, received this notice in the May 
2001, October 2004, August 2005, October 2008, and July 2009 
letters.

Some elements of the notice in this case were provided after the 
initial adjudication of the claim. This timing deficiency was 
cured by readjudication of the claims in a February 2010 
supplemental statement of the case issued after the notice was 
provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
Veteran obtain evidence necessary to substantiate his claims. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a Veteran obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claims.  38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
and records from VA and private treatment providers.  
Additionally, the Veteran was afforded adequate VA examinations 
in response to his claims.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam).  

In this matter, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge in April 2004.  
The Veteran was notified of the issues on appeal (entitlement to 
an increased compensable evaluation for sarcoidosis and 
entitlement to an increased rating for traumatic arthritis, L4-
L5, disc herniation, and L3 radiculopathy), and the Veteran's 
representative acknowledged the criteria necessary for increased 
ratings.  Additionally, the record was held open in order to 
allow for the Veteran to submit additional evidence in support of 
his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A Veteran may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate. Esteban, at 
262 (1994).

Sarcoidosis with Pulmonary Fibrosis and Hilar Adenopathy

Background

The Veteran was granted service connection for sarcoidosis in a 
November 1993 rating decision and assigned a noncompensable 
disability evaluation, effective August 2, 1993.  

In January 2001, the Veteran filed a claim for an increased 
rating and in a September 2001 rating decision, the RO continued 
the noncompensable rating.  Following a substantive appeal, in 
January 2010 the RO granted a 30 percent disability rating for 
the Veteran's sarcoidosis, effective May 22, 2007, when the RO 
indicated evidence showed that the Veteran was taking Prednisone 
on a continuous basis.

(The Veteran is also service-connected for a skin rash associated 
with sarcoidosis, separately evaluated as 30 percent disabling 
from December 14, 2007, the date evidence showed the Veteran had 
a diagnosis of sarcoid lesions and for chronic sinusitis 
associated with sarcoidosis with pulmonary fibrosis and hilar 
adenopathy, separately evaluated as 10 percent disabling from 
June 28, 2002.  These issues, however, are not currently before 
the Board) .

In a March 2002 private treatment record, Dr. RDM, noted that the 
Veteran was diagnosed as having  chronic sinusitis with 
sarcoidosis of the sinuses.  The examiner opined that it was 
reasonable to stay on long term "nasal" steroids.

A March 2003 VA pulmonary note includes the Veteran's report that 
overall he was doing well with no new changes from his last 
visit.  He reported that he continued to have night sweats and 
occasional dry cough; however, he denied chest pain.  A computed 
tomography (CT) scan of the chest indicated findings consistent 
with sarcoid.  The Veteran had a normal pulmonary function test 
and diffusion.  The examiner diagnosed the Veteran with stable 
sarcoidosis.

In a December 2003 VA pulmonary treatment note, the examiner 
stated the Veteran had known sarcoid but few pulmonary 
manifestations, noting his pulmonary function tests had been 
normal since 1993.  The examiner opined there was no need to 
treat the sarcoid based on the "paucity" of pulmonary 
abnormalities.

At the April 2004 Board hearing testimony, the Veteran's 
representative stated the Veteran was not specifically on any 
kind of intermittent corticosteroids for the lung condition 
itself, however, he was diagnosed as having sarcoidosis of the 
nasal cavity, for which he had been treated with Prednisone and 
intermittent corticosteroids.

On November 19, 2004, the Veteran underwent a VA examination.  
The examiner noted the Veteran had sarcoidosis with pulmonary 
involvement.  The Veteran was prescribed Prednisone, which had 
last been used in September, secondary to lung involvement; and 
Augmentin on occasion with July being its last usage.  The 
Veteran reported night sweats and fever on occasion.  

Upon examination, the chest was clear to auscultation 
bilaterally, and he was able to move a good amount of air without 
significant difficulties.  Pulmonary function tests completed in 
November 2004 indicated FVC of 87 percent and FEV-1 of 92 percent 
predicted; 2.82 and 2.35 liters respectively, a FEV-1/FVC ratio 
of 83 percent, interpreted as indicating no significant 
abnormalities.  The diagnosis was pulmonary sarcoidosis.  

The examiner noted the Veteran was "bothered" by pulmonary 
sarcoidosis and had been on Prednisone systemically multiple 
times in the past but most recently approximately a year ago.  He 
continued to require antibiotics on occasion for infections 
related to his bronchial tree but currently did not have 
activation of his sarcoidosis and had not had in some time.

In October 2005, the Veteran was seen by his private physician, 
Dr. GBN, who diagnosed the Veteran with a chronic cough, probably 
due to recurrent reflux and aspiration, bilateral hilar 
adenopathy with possible interstitial lung disease, normal 
pulmonary functions, and gastro-esophageal reflux disease (GERD).  
Dr. GBN stated that he would add 10 milligrams (mg) of Reglan and 
20 mg of Prednisone in the morning to the Veteran's other 
medication in an attempt to stop the cough.

Later in October 2005 Dr. GBN indicate that the Veteran continued 
on 20 mg of Prednisone daily.  

In July 2006, the Veteran was noted in the private treatment 
records of Dr. EMW to have night sweats.

Additional July 2006 private treatments records of Dr. EMW 
indicated a diagnosis to include bilateral hilar adenopathy 
consistent with pulmonary sarcoidosis and a chronic cough, which 
appeared to be due to the sarcoidosis.  Dr. EMW stated that he 
would prescribe 40 mg of Prednisone daily for seven days and then 
cut down to 30 mg daily.

In March 2007, Dr. EMW, stated that the Veteran was to use 40 mg 
daily of Prednisone to see if that would help with the rash as 
well as cough.

In October 2007 Dr. GBN, noted that the Veteran's Prednisone 
dosage had been increased to 40 mg daily.  Dr. GBN diagnosed 
sarcoidosis and bilateral hilar adenopathy, "hopefully stable."  

In August 2009, the Veteran underwent a VA examination.  The 
Veteran reported that he was taking low dose chronic Prednisone 
for sarcoidosis as well as methotrexate and he had gained 
approximately 10-15 pounds in the past year due to the Prednisone 
use.  He did not have cor pulmonale, congestive heart failure or 
anorexia; however, he did report dyspnea, occasional chest pain, 
night sweats and daytime hypersomnolence.  The Veteran did report 
incapacitating episodes requiring bed rest and treatment by a 
physician two times per year lasting 1-2 weeks.  The Veteran 
reported that he stopped working secondary to complications from 
his sarcoidosis.  

On examination, the examiner stated the chest was clear to 
auscultation and his heart rate was regular with no murmur. There 
was no overt physical sign of cardiomegaly, left ventricular 
hypertrophy, cor pulmonale or respiratory failure.  The examiner 
stated that pulmonary function tests were reviewed from September 
2007 demonstrating a pre-bronchodilator FVC of 58.2 percent of 
predicted, FEV-1 of 61.7 percent predicted, for a ratio of 83 
percent.  Post-bronchodilator was FVC 57.7 and FEV-1 63.5 percent 
of predicted, for a ratio of 86 percent.  The DLCO was 56.6 of 
predicted and his total lung capacity was 89 percent of 
predicted.  These results were interpreted as showing nonspecific 
ventilator limitations with no improvement after the 
bronchodilator with minimally diminished effusion and normal 
total lung capacity.  The examiner diagnosed pulmonary sarcoid. 

Analysis

The Veteran's pulmonary sarcoidosis is evaluated under Diagnostic 
Code 6846. 38 C.F.R. § 4.97.

Under Diagnostic Code 6846:

A noncompensable rating is assigned for disability 
manifested by chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment. 

A 30 percent rating is assigned where there is 
pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or 
intermittent corticosteroids. 

A 60 percent rating is assigned where there is 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control. 

A 100 percent rating is assigned where there is cor 
pulmonale (right heart failure) or cardiac involvement 
with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight 
loss despite treatment.  
38 C.F.R. § 4.97, Diagnostic Code 6846.

In the note that follows Diagnostic Code 6846, it is indicated 
that active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved. 38 C.F.R. § 4.97, Diagnostic Code 6846.

The rating criteria for Diagnostic Code 6600 provide that:

A 30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted. 

In order to warrant a 60 percent evaluation, the PFT must 
show FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). 

The next higher rating of 100 percent is warranted where 
pulmonary function tests show FEV-1 of less than 40 percent 
predicted, or FEV-1/FVC of less than 40 percent, or DLCO 
(SB) of less than 40 percent predicted, or maximum oxygen 
consumption of less than 15 ml/kg/min (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by echo or cardiac 
catheterization, or episodes of acute respiratory failure; 
or if outpatient oxygen therapy is required. 
38 C.F.R. § 4.97, Diagnostic Code 6600.

During the pendency of the appeal, VA amended the rating schedule 
concerning respiratory conditions effective October 6, 2006; 
however, these changes concerned "special provisions" concerning 
the use of pulmonary function tests for the evaluation of 
respiratory conditions. They did not alter the criteria for 
rating bronchial asthma or sarcoidosis as described above.

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994). The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached such a 
stage of balance. 

There is no evidence associated with the record that indicates 
the Veteran had pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids prior to November 19, 2004.  Indeed, during the 
Veteran's April 2004 Board hearing, the Veteran's representative 
indicated the Veteran was not specifically on any kind of 
intermittent corticosteroids for his lung condition.  Therefore, 
a noncompensable rating prior to November 19, 2004 is appropriate 
in this matter.

For the period beginning November 19, 2004, the records indicate 
the Veteran was experiencing a near chronic cough and Prednisone 
was apparently prescribed on a consistent basis, initially at the 
20 mg level.  

Records further reflect the Veteran's prescription was most 
frequently 20 mg, however, it is also demonstrates that when the 
Veteran's condition flared-up, higher dosages were required to 
control the symptoms.  The July 2006 and March 2007 private 
treatment records confirm higher dosages were used in an effort 
to control the Veteran's cough, and in October 2007 Prednisone 
dosages were 40 mg per day.  

The rating schedule does not define a "high" dosage of 
corticosteroids, but there is literature showing that a low 
dosage of Prednisone is considered to be 5mg. or less while a 
dosage of more than 20mg. is considered a "high" dosage.  FN 
Ton, SC Gunawardene, H. Lee, RM Neer, Effects of low-dose 
prednisone on bone metabolism, J. Bone Miner Res. (Mar. 2005, 
464-70); Systemic steroids, DermNet NZ, New Zealand 
Dermatological Society; www.dermtnz.org/treatments/systemic-
steroids.html. 

The Veteran's prolonged usage of 20 mg. or more of Prednisone 
shows a disability that approximates the criteria for a 60 
percent rating.   The benefit of the doubt will be given to the 
Veteran and an increased evaluation of 60 percent will be 
assigned, effective November 19, 2004, the date a VA examination 
indicated pulmonary involvement and notations of varying dosages 
of Prednisone. 

The record otherwise fails to show the Veteran has symptoms 
meeting the criteria for a 100 percent rating at any time during 
the appellate period.  The record fails to reflect any complaints 
or treatment of cor pulmonale, cardiac involvement with 
congestive heart failure or progressive pulmonary disease 
manifesting with fever night sweats and weight loss. The Veteran 
does have known diagnoses of coronary issues; however, they are 
not attributed to the Veteran's pulmonary sarcoidosis.  
Additionally, the record also fails to demonstrate an FEV-1 of 
less than 40 percent of predicted value, and FEV-1/FVC of less 
than 40 percent or a DLCO (SB) of less than 40 percent predicted 
with maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory failure or 
required outpatient oxygen therapy to warrant a 100 percent 
rating under Diagnostic Code 6600. 

Extra-Schedular

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321 (2009). The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability. Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step, a determination 
of whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In this matter, there are no symptoms that are beyond those 
contemplated by the rating criteria. 38 C.F.R. §§ 4.123, 4.124, 
4.124(a) (2009). Further consideration of an extraschedular 
rating is therefore, not warranted.


Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him. 38 C.F.R. § 
4.16.

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU). Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

The Veteran was granted a TDIU effective June 28, 2005, the date 
the RO determined the Veteran met the requirements for TDIU.  
However, as discussed in the REMAND below, the effective date of 
the assignment of the TDIU is inextricably intertwined with the 
issues of an increased rating for the service-connected traumatic 
arthritis, L4-L5, disc herniation, and L3 radiculopathy, and 
entitlement to an initial separate evaluations in excess of 10 
percent for radiculopathy of the left and right lower 
extremities.






							(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to November 19, 2004, an increase 
(compensable) rating for pulmonary sarcoidosis is denied.

Beginning November 19, 2004, an increased rating of 60 percent 
for pulmonary sarcoidosis is granted.


REMAND

This matter was remanded by the Board in September 2008, with 
instructions for the Veteran to be afforded a VA examination in 
order to obtain an opinion as to whether the Veteran had a 
current bladder disability as a neurologic manifestation of his 
back disability.

The Board notes that, once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009). Where the Board 
makes a decision based on an examination report which does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination." Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In August 2009, the Veteran underwent a VA examination.  The 
examiner diagnosed chronic low back pain with bilateral L5 
radiculopathy.  The examiner stated that bilateral L5 
radiculopathy was not the cause of, nor was it related in any way 
to his sensation of urgency for bowel and bladder function, and 
there was no bladder impairment that could be related to his 
lumbar spinal surgery.  

The opinion is not adequate for adjudication purposes, because 
the examiner provided no rationale for his opinion.  Therefore, 
further development is necessary before the Board can adjudicate 
this claim on appeal. 

The Veteran seeks a disability rating in excess of 40 percent for 
his service-connected traumatic arthritis, L4-L5, disc 
herniation, and L3 radiculopathy.  Additionally, as the issues of 
an initial evaluation in excess of 10 percent for radiculopathy 
of the left and right lower extremities is inextricably 
intertwined, and must be considered in connection with an 
increased rating for the Veteran's lumbosacral disability.

Additionally, the Veteran was assigned a TDIU effective June 28, 
2005.  However, the issue of entitlement to a TDIU prior to that 
date remains on appeal as part of the claims for increased 
ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is 
evidence of unemployability prior to that date, but the Veteran 
did not meet the percentage requirements for TDIU.  In such a 
case, the Board is required to remand the issue so that it can be 
referred to the Director of VA's Compensation and Pension Service 
(C&P) in accordance with 38 C.F.R. § 4.16(b) (2009).  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.	 The Veteran should be afforded a VA 
neurologic
examination in order to obtain an opinion as 
to whether there is a current bladder or 
bowel disability as a neurologic 
manifestation of the service-connected back 
disability.  The examiner should review the 
claims file including the service treatment 
records. This review of the claims folder 
should be noted in the examination report or 
in an addendum to the examination report.  
All tests and studies deemed necessary by the 
examiner should be performed.

After completion of the examination, the 
examiner should answer the following 
questions: 1) Does the Veteran currently have 
a chronic bladder or bowel disability that is 
as likely as not a manifestation of the 
service-connected back disability? 2) Are 
there other neurologic manifestations of the 
back disability?  

The examiner is advised that the Veteran is 
competent to report his history and symptoms 
and that the examiner must take his reports 
into account.  If an opinion cannot be 
provided without resort to speculation, the 
examiner should provide an explanation as to 
why this is so.

2.  The AOJ should determine whether a TDIU 
is warranted prior to June 28, 2005.  If the 
Veteran fails to meet the percentage 
requirements for TDIU prior to that dated, 
the AOJ  should refer the case to VA's 
Director of C&P for consideration of 
entitlement to a TDIU under the provisions of 
38 C.F.R. § 4.16(b).

3.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be issued. The case should then be 
returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


